DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 11/16/2020, where the Applicant amended claims 1, 7-9, 14, and 15; and claims 1-15 are currently pending.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reasons for the indication of allowable subject matter not included in this action can be found in a prior Office Action dated on 08/18/2020.


Response to Arguments
Applicant’s arguments, see pg. 9, filed on 11/16/2020, with respect to previous rejection of claim 15 under 35 U.S.C. § 101, have been fully considered and are persuasive in view of the amendment.  As such, the previous rejection has been withdrawn.

Applicant’s arguments, see pg. 10, with respect to previous rejection of claim 1 under 35 U.S.C. § 103, have been fully considered.  The Applicant argued that Kwak does not teach the two determinations as currently amended.  The examiner generally agreed that Kwak does not teach determining whether a video is playing or not. 
The Applicant further argued that Greene also does not teach determining whether the video is playing or not, and cited specifically paragraph [0028].  However, the examiner respectfully disagreed.  Greene, in fact, when viewed as a whole does determine whether a video is playing by determining the current play point of the video being played in the video application, so that it can be played from the same point in the video widget on the home screen when the video application is moved to the background.  Greene further teaches when there is no video playing while the video application is in the background, the video widget does not show any video (Greene; ¶ [0004], [0026], [0028], [0030], and figs. 3A-C).  However, the examiner generally agreed that Greene does not teach every limitation as currently amended.


Applicant’s arguments, see pg. 11, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claim is now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.


Drawings
The drawings are objected to because they failed to comply with 37 C.F.R. § 1.84(b)(1) “Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.”  At least figures 5A1-5A37 are photographs of screens of a mobile device.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al., (US 20150264292 A1) (hereinafter Greene) in view of Jitkoff, (US 20150169071 A1) (hereinafter Jitkoff).

Referring to claim 1, Greene teaches a method, comprising: 
at an electronic device (client device 110; ¶ [0022], fig. 1) with a touch-sensitive display (touchscreen; ¶ [0053], fig. 7; “Client device 110…a non-limiting example of which can be found with reference to FIG. 7”; ¶ [0023], figs. 1 and 7): 
displaying, on the touch-sensitive display, a user interface for an application (“Video application 312 corresponding to video application icon 386 is displayed by client device 110”; ¶ [0027], fig. 3B); 
while displaying the user interface for the application, detecting a touch gesture…of a contact on the touch-sensitive display… (“Video application 312 can be moved to the background of the multitasking operating system on client device 110 by user action…For example, a user can select home button 307 to move video application 312 to the background and display the home screen 311”; ¶ [0028], figs. 3A-B; “A user can enter commands and information into the computer 710 through input devices 740, non-limiting examples of which can include a…touchscreen”; ¶ [0053], fig. 7); and, 
in response to detecting the touch gesture: 
in accordance with a determination that the touch gesture meets first system navigation criteria (“select home button 307”; ¶ [0028], figs. 3A-B.  The examiner notes the system determines the user’s input meets the navigation criteria of displaying the home screen by determining the user touched the home button 307 instead of menu button 306 and return button 308.) and a determination that there is video playing in the application when the touch gesture is detected (“a first input is detected that moves a video application from a foreground to a background of a multitasking operating system; and in response to the first input: a first current , concurrently displaying a home screen user interface and a representation of the video that is playing in the application (“Referring to FIG. 3C, is depicted client device 110 corresponding to FIG. 3B where video application 312 has been moved to the background and playback of the video 350 has been seamlessly transitioned to video widget 360 at the current playback time of 00:03:54 in video application 312…while this example depicts video widget 360 as residing on the home screen”; ¶ [0030], figs. 3A-C); and, 
in accordance with a determination that the touch gesture meets the first system navigation criteria (“select home button 307”; ¶ [0028], figs. 3A-B.  The examiner notes the system determines the user’s input meets the navigation criteria of displaying the home screen by determining the user touched the home button 307 instead of menu button 306 and return button 308.) and a determination that there is not video playing in the application when the touch gesture is detected (“Video widget 360 is depicted in this example where there is no video playing in the widget…a user can select video application icon 386 to bring the video application to the foreground of the multitasking operating system on client device 110”; ¶ [0026], fig. 3A.  The examiner notes, based on all of the recitations above, the video application is currently executed but not displayed in the foreground (e.g. in the background); however, no video is playing in the application, thus no video is playing in the video widget either.  Therefore, the system determined there is no video playing based at , displaying the home screen user interface without displaying the representation of the video (“client device 110 can display a variety of widgets and application icons on a screen, such as in a non-limiting example, home screen 311…Video widget 360 is depicted in this example where there is no video playing in the widget”; ¶ [0026], fig. 3A).  	Greene teaches a method of detecting user’s gesture input to move a video application to the background and presenting a home screen, where the current playback point of the video is determined and continue to play the video in a video widget from the current playback point on the home screen.  However, Greene does not explicitly teach the user’s input to present the home screen includes movement of a contact on the touch-sensitive display at least partially over the user interface for the application.
Jitkoff teaches movement of a contact on the touch-sensitive display at least partially over the user interface for the application (“User 201 may perform a home navigation swiping gesture 292 to reveal a home screen 241 (FIG. 2B)”; ¶ [0044], figs. 2A-B).	Greene and Jitkoff are analogous art to the claimed invention because they are concerning with manipulating on screen content through gesture input (i.e. same field of endeavor).	It would have been obvious to a person having ordinary skill in the art before the 
Referring to claim 2, Greene teaches a method of detecting user’s gesture input to move a video application to the background and presenting a home screen, where the current playback point of the video is determined and continue to play the video in a video widget from the current playback point on the home screen.  However, Greene does not explicitly teach the touch gesture includes a swipe gesture that starts at an edge of the touch-sensitive display.  
Jitkoff further teaches the touch gesture includes a swipe gesture that starts at an edge of the touch-sensitive display (“the home navigation swiping gesture 292 originates at or proximate to the top edge of the touchscreen display 206”; ¶ [0044], figs. 2A-B).
Referring to claim 4, Greene further teaches the method of claim 1, wherein, when there is video playing in the application when the touch gesture is detected, a displayed size of the representation of the video is…adjusted… (“Video application 312 can be moved to the background of the multitasking operating system 
However, Greene does not explicitly teach the application is dynamically adjusted during the touch gesture.	Jitkoff further teaches dynamically adjusted during the touch gesture (“when a home navigation swiping gesture is detected, a home screen may fill the entirety of the touchscreen display or may only reveal certain portions extending from the top edge of the touchscreen display (e.g., stopping at one or more detent bands) based on the swiping gesture and associated motions performed by the user”; ¶ [0021], figs. 2A-B; detent bands 255u-z; ¶ [0048], fig. 2B).
Referring to claim 5, Greene further teaches the method of claim 1, wherein:
when there is video playing in the application when the touch gesture is detected, the representation of the video is played continuously during the touch gesture; and 
the representation of the video continues to be played when the home screen user interface and the representation of the video are concurrently displayed (“a user can select home button 307 to move video application 312 to the execute a seamless transition of playback of a video currently playing in video application 312 to video widget 360”; ¶ [0029], figs. 2-3C; “Referring to FIG. 3C, is depicted client device 110 corresponding to FIG. 3B where video application 312 has been moved to the background and playback of the video 350 has been seamlessly transitioned to video widget 360 at the current playback time of 00:03:54 in video application 312…video 350 can also continue playback in video application 312 in sync with video widget 360”; ¶ [0030], figs. 2-3C; “FIG. 3D depicts client device 110 corresponding to FIG. 3C where video widget 360 has continued playback of video 350 to a current playback time of 00:04:26”; ¶ [0032], figs. 3A-D).

Referring to claim 7, Greene further teaches the method of claim 1, wherein, in accordance with the determination that the touch gesture meets the first system navigation criteria and there is video playing in the application when the touch gesture is detected (“Video application 312 can be moved to the background of the multitasking operating system on client device 110 by user action…For example, a user can select home button 307 to move video application 312 to the background and display the home screen 311”; ¶ [0028], figs. 3A-B; “Referring to FIG. 3C, is depicted client device 110 corresponding to FIG. 3B where video application 312 has been moved to the background and playback of the video 350 has been seamlessly transitioned to video widget 360 at the current playback time of 00:03:54 in video 
However, Greene does not explicitly teach the application is displayed at a location that is based on characteristics of the contact at an end of the touch gesture.	Jitkoff further teaches displayed at a location that is based on characteristics of the contact at an end of the touch gesture (“when a home navigation swiping gesture is detected, a home screen may fill the entirety of the touchscreen display or may only reveal certain portions extending from the top edge of the touchscreen display (e.g., stopping at one or more detent bands) based on the swiping gesture and associated motions performed by the user”; ¶ [0021], figs. 2A-B; detent bands 255u-z; ¶ [0048], fig. 2B.  The examiner interprets the characteristics of the contact at the end of the touch gesture as the location on the screen, e.g., one of the detent bands, where the user stopped the swiping gesture.)
Referring to claim 8, Greene further teaches the method of claim 1, wherein, in accordance with the determination that the touch gesture meets the first system navigation criteria and the determination that there is video playing in the application when the touch gesture is detected, the representation of the video is displayed at a predetermined location (“Referring to FIG. 3C, is depicted client device 110 corresponding to FIG. 3B where video application 312 has been moved to the background and playback of the video 350 has been seamlessly transitioned to 

Referring to claim 9, Greene further teaches the method of claim 1, wherein, in accordance with the determination that the touch gesture meets the first system navigation criteria and the determination that there is video playing in the application when the touch gesture is detected, the representation of the video is displayed overlaid on top of at least a portion of the home screen user interface (“Referring to FIG. 3C, is depicted client device 110 corresponding to FIG. 3B where video application 312 has been moved to the background and playback of the video 350 has been seamlessly transitioned to video widget 360”; ¶ [0030], figs. 3A-C.  The examiner notes the video widget 360 is displaying on at least the upper left portion of the home screen 311 as shown in figures 3A and 3C.)

Referring to claim 13, Greene further teaches the method of claim 1, including:
in response to detecting the touch gesture, in accordance with a determination that the touch gesture meets application operation criteria, performing an operation within the application (“video application 312 includes a user area 325 that indicates the current user signed into the video application, which in this example is "USER 1", and that also provides a sign-out selection element 330 for the user to sign out of the application”; ¶ [0027], fig. 3B).

claim 14, the instant claim recites the electronic device that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable.  Claim 14 being an apparatus claim, includes the additional elements of one or more processors and memory.  However, Greene further teaches such elements (“Client device 110 and server 150 include at least one memory that stores computer executable components and at least one processor that executes the computer executable components stored in the memory, a non-limiting example of which can be found with reference to FIG. 7”; ¶ [0023], figs. 1 and 7).

Regarding claim 15, the instant claim recites the non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions when executed performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Jitkoff as applied to claim 1 above, and further in view of Moezel, (“How to watch YouTube with PIP on iPad iOS 11”) (hereinafter Moezel).

Referring to claim 3, Greene in view of Jitkoff teach a method of detecting user’s gesture input includes movement of contact on the touch screen to move a video application to the background and presenting a home screen, where the current playback point of the video is determined and continue to play the video in a video …the touch gesture meets video minimization criteria, concurrently displaying the home screen user interface and the representation of the video that is playing in the application, wherein the displayed representation of the video is a minimized representation of the video; and, 
…the touch gesture does not meet the video minimization criteria, concurrently displaying the home screen user interface and the representation of the video that is playing in the application, wherein the displayed representation of the video is larger than the minimized representation of the video.
Moezel teaches …the touch gesture meets video minimization criteria, concurrently displaying the home screen user interface and the representation of the video that is playing in the application, wherein the displayed representation of the video is a minimized representation of the video (According to ¶ [0189] of the published specification, which recites “as shown in FIGS. 5A34-5A35, the web browsing card 5010 disappears and is replaced by a minimized representation of the video 5058, which includes an expand affordance (e.g., a chevron)”.  As such, Moezel teaches the method where user can move the downsized video window, e.g., window showing a video of a stick figure on a white background, around the concurrently displayed home screen of the tablet’s screen, e.g., the screen having a plurality of application icons arranged in a two dimensional grid, and when the user moves the downsized video window toward right edge of the screen and more than half of the downsized video window is moved outside of the right edge of the screen, the downsized video window is ; and, 
…the touch gesture does not meet the video minimization criteria, concurrently displaying the home screen user interface and the representation of the video that is playing in the application, wherein the displayed representation of the video is larger than the minimized representation of the video (when the user merely moves the downsized video window around the screen of the tablet, the downsized video window is in a size that is wider than the minimized representation shown on page 7; pg. 1-4 and 7, video time stamp 00:34-00:44).
Greene, Jitkoff and Moezel are analogous art to the claimed invention because they are concerning with transitioning between user interfaces (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Greene in view of Jitkoff and Moezel before them to modify the method of displaying home screen using gesture input of Greene in view of Jitkoff to incorporate the function of moving the downsized video window as taught by Moezel.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Moezel (pg. 1-7, video time stamp 00:00-2:53), because the function of moving the downsized video window does not depend on the method of displaying home screen using gesture.  That is the function of moving the downsized video window performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have .


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Jitkoff as applied to claim 1 above, and further in view of Ko et al., (US 20180052369 A1) (hereinafter Ko).

Referring to claim 10, Greene in view of Jitkoff teach a method of detecting user’s gesture input includes movement of contact on the touch screen to move a video application to the background and presenting a home screen, where the current playback point of the video is determined and continue to play the video in a video widget from the current playback point on the home screen.  However, Greene does not explicitly teach …displaying a system user interface that is distinct from the home screen user interface.
Ko teaches …displaying a system user interface that is distinct from the home screen user interface (“Referring to FIG. 7A and FIG. 7B, the electronic device according to various example embodiments of the present disclosure may display the content (e.g., a video)…on a touch screen having a display region 710”; ¶ [0109], fig. 7A; “In case where a preset first touch input occurring in one of the second regions 712 and 713 is detected, the electronic device may execute a set function.  The first touch input may be a touch and move (e.g., a drag, a swipe) of moving in direction going from the electronic device may split the display region 710 into two, and scale down and display a content screen in a first split region 714 and display an App list screen in a second split region 715”; ¶ [0111], fig. 7A.  The examiner interprets the system user interface as the App list screen.)
Greene, Jitkoff, and Ko are analogous art to the claimed invention because they are concerning with transitioning between user interfaces (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Greene in view of Jitkoff and Ko before them to modify the method of displaying home screen using gesture of Greene in view of Jitkoff to incorporate the function of displaying an App list in response to user gesture input as taught by Ko.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ko (¶ [0108]-[0114] and fig. 7A), because the function of displaying an App list in response to user gesture input does not depend on the method of displaying home screen using gesture.  That is the function of displaying an App list in response to user gesture performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase convenience by allowing user a way to quickly access certain function(s).

Referring to claim 11, Greene in view of Jitkoff teach a method of detecting user’s gesture input includes movement of contact on the touch screen to move a video  the system user interface is a user interface that is configured to select an open application to display from a plurality of recently used applications.
Ko further teaches the system user interface is a user interface that is configured to select an open application to display from a plurality of recently used applications (“an App list screen displaying icons of applications may be displayed in another region among the split regions.  For example, icons of…recently used applications”; ¶ [0118]).

Referring to claim 12, Greene in view of Jitkoff teach a method of detecting user’s gesture input includes movement of contact on the touch screen to move a video application to the background and presenting a home screen, where the current playback point of the video is determined and continue to play the video in a video widget from the current playback point on the home screen.  However, Greene does not explicitly teach while concurrently displaying the system user interface and the representation of the video, detecting an input that selects a second application, distinct from the application that includes the video; and, 
in response to detecting the input that selects the second application, concurrently displaying the second application and the representation of the video.
while concurrently displaying the system user interface and the representation of the video (“in case where a touch and move is detected…the electronic device may split the display region 710 into two, and scale down and display a content screen in a first split region 714 and display an App list screen in a second split region 715”; ¶ [0111], fig. 7A), detecting an input that selects a second application, distinct from the application that includes the video (“an App list screen displaying icons of applications may be displayed in another region among the split regions.  For example, icons of concurrently executable applications, recently used applications”; ¶ [0118], fig. 7A; “In case where a specific icon is selected from the App list screen, an execution screen of a corresponding application may be displayed in the second split region 715”; ¶ [0111], fig. 7A); and, 
in response to detecting the input that selects the second application, concurrently displaying the second application and the representation of the video (“In case where a specific icon is selected from the App list screen, an execution screen of a corresponding application may be displayed in the second split region 715”; ¶ [0111], fig. 7A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20180150216 (Choi) – discloses a method of presenting a plurality of application icons in response to user’s drag input while playing a video, which causes the video window to reduce in size.
US 20160210027 (LeVee) – discloses a method of minimizing a displayed window in response to user’s gesture input, and simultaneously displaying the minimized window at an edge of the display and a background window.
US 20180284948 (Hao) – discloses a method of presenting a video playing page as a floating window in response to a user input.
US 20060123353 (Matthews) – discloses a method of presenting a video thumbnail of a minimized video player in response to receiving a user’s gesture input.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142


/Justin R. Blaufeld/Primary Examiner, Art Unit 2142